United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-3359
                      ___________________________

                                   Judy Smith

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

         Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Batesville
                                ____________

                            Submitted: June 3, 2016
                              Filed: June 9, 2016
                                [Unpublished]
                                ____________

Before SMITH, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
      Judy Smith appeals the district court’s1 order affirming the Commissioner’s
denial of disability insurance benefits and supplemental security income after her
hearing before an administrative law judge (ALJ). For reversal, Smith argues that the
ALJ’s decision is not supported by substantial evidence on the record as a whole,
because the ALJ’s adverse credibility finding is belied by the objective medical
evidence, her treatment history, and her limited daily activities. Following careful de
novo review, we reject this argument and affirm. See Lowe v. Apfel, 226 F.3d 969,
971-72 (8th Cir. 2000). The ALJ considered requisite factors under Polaski v.
Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), and gave multiple valid reasons for
discrediting Smith that were supported by the record, see Lowe, 226 F.3d at 972
(where adequately explained and supported, credibility findings are for ALJ to make).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Patricia S. Harris, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-